Citation Nr: 0930745	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-17 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1967 to March 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Togus, 
Maine, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for PTSD.  During the 
course of the appeal, the Veteran's claims file was 
permanently transferred to the RO in Waco, Texas; hence, that 
RO now has jurisdiction over the claim on appeal.  

In a July 2008 decision, the Board denied entitlement to 
service connection for PTSD.  The Veteran appealed the 
Board's July 2008 decision to the United States Court of 
Appeals for Veterans Claims (Court).  By Order dated March 
2009, the Court granted a Joint Motion for Remand, vacated 
the July 2008 Board decision, and remanded the case for 
compliance with the terms of the joint motion.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In August 2009, the Veteran's attorney submitted additional 
evidence to the Board.  This evidence consists of a personal 
statement from the Veteran attesting to his difficulties 
associated with his PTSD and a 1998 questionnaire completed 
by the Veteran and his sister for his Social Security 
Administration (SSA) benefits application in 1998, which 
reflects his symptoms associated with PTSD.  In the August 
2009 letter, the attorney requested that the Veteran's claim 
be submitted to the agency of original jurisdiction (AOJ) for 
review of the newly submitted evidence.     

Any pertinent evidence submitted by the Veteran or 
representative which is accepted by the Board must be 
referred to the AOJ for review, unless this procedural right 
is waived by the Veteran or representative, or unless the 
Board determines that the benefit or benefits to which the 
evidence relates may be fully allowed on appeal without such 
referral.  38 C.F.R. § 20.1304(c) (2008).  Here, neither the 
Veteran nor his attorney has waived the right to initial 
review by the AOJ; therefore, a remand is required.

Accordingly, the case is REMANDED for the following action:  

1.  Review the record, to include 
performing an initial review of all newly 
received evidence.  Thereafter, conduct 
any development deemed appropriate, e.g., 
sending additional VCAA notice or 
obtaining additional evidence which 
includes the scheduling of a VA 
examination.

2.  Readjudicate the matter on appeal.  
If the benefit sought on appeal remains 
denied, provide the Veteran and his 
attorney with a SSOC and allow an 
appropriate period of time for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to ensure due process.  
The Board does not intimate any opinion as to the merits of 
the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 



that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



